The opinion of the court was delivered by
Redfield, J.
The only question in this case is, whether, by stating an account for work and labor, it becomes necessary to declare specially upon the account stated, in order to recover. It has never been considered, that an account stated is any bar to a recovery upon the original account, whether for money, or labor, or other thing. So, too, if a promissory note be given, it is no bar, unless specially so agreed. But a mere statement of the account is never-considered as having that effect; — and if it did have, the acknowledgment of indebtedness would be good evidence under the money *484counts, as has often been held in regard to promissory notes, and this evidence could not be rebutted by showing that the consideration was in fact different. And the fact, that the account was payable in specific articles, will make no difference, after the time of payment has elapsed. Judgment aifirmed.